DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
The restriction in the parent application has been reconsidered based on the as-filed IDS art in the present Application, noting that the ‘method of use’ of this class of compound is known to be used as memristers (e.g. see Hayashi et al. ‘622 B2, which corresponds to one of the Japanese language documents cited on the WIPO ISR/Written Opinion).  These cited documents do not qualify as prior art due to the different B groups than presently claimed, but – as noted on the ISR/Written Opinion – they encompass the broadly disclosed class or organic compounds. Therefore, no restriction has been made between claims 24 and 25 and the Examiner has instated a double patenting rejection over the present claims and the claims of the parent Application, in light of the obviousness of the use recited in the parent Application.

Specification
The first paragraph of Applicants' specification should be updated to reflect the current status of any listed related U.S. patent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24 – 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,358,601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified patent claims a molecular structure overlapping/encompassing the claimed structure for use between two electrodes (see claim 13) and the differences between the presently claimed and above identified patent’s claims are deemed matters of mere optimization within the knowledge of a person of ordinary skill in the art (e.g. choice of known conductive materials for the electrodes; exact linking groups in the molecule; use of oxide buffer layers; type of bonding of the molecule layer to the substrate surface, etc…).  This is a duplicate of the rejection in the parent case, which was overcome by the amendments in the parent case.

Claims 24 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,669,483 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified patent claims a molecular structure overlapping/encompassing the claimed structure for use between two electrodes (see claim 19) and the differences between the presently claimed and above identified patent’s claims are deemed matters of mere optimization within the knowledge of a person of ordinary skill in the art (e.g. choice of known conductive materials for the electrodes; exact linking groups in the molecule; use of oxide buffer layers; type of bonding of the molecule layer to the substrate surface, etc…). This is a duplicate of the rejection in the parent case, which was overcome by the amendments in the parent case.

Claims 24 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,726,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified patent claims a molecular structure overlapping/encompassing the claimed structure for use between two electrodes (see claim 13) and the differences between the presently claimed and above identified patent’s claims are deemed matters of mere optimization within the knowledge of a person of ordinary skill in the art (e.g. choice of known conductive materials for the electrodes; exact linking groups in the molecule; use of oxide buffer layers; type of bonding of the molecule layer to the substrate surface, etc…). This is a duplicate of the rejection in the parent case, which was overcome by the amendments in the parent case.

Claims 24 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,063,227 B2 (the parent case). Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified patent claims a molecular structure overlapping/encompassing the claimed structure (see claims 1 and 20) and the differences between the presently claimed and above identified patent’s claims are deemed matters of mere optimization within the knowledge of a person of ordinary skill in the art (e.g. choice of exact linking groups in the molecule; type of bonding of the molecule layer to the substrate surface, etc…). Furthermore, as noted above in Paragraph No. 3, the Method of Use as a Memrister has been reevaluated and demonstrated by the IDS art in the present Application to be a known and non-novel use for this class of compounds (see ISR/Written Opinion).  As such, the claims of the parent Application are not deemed patentably distinct since the memrister limitations therein are nominal and patentability is predicated on the composition as claimed in the present application.

Claims 24 - 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of 17/251,669 (U.S. Patent App. No. 2021/0257569 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified patent claims a molecular structure overlapping/encompassing the claimed structure (see claims 12 - 18) and the differences between the presently claimed and above identified patent’s claims are deemed matters of mere optimization within the knowledge of a person of ordinary skill in the art (e.g. choice of exact linking groups in the molecule; type of bonding of the molecule layer to the substrate surface, etc…). Furthermore, as noted above in Paragraph No. 3, the Method of Use as a Memrister has been reevaluated and demonstrated by the IDS art in the present Application to be a known and non-novel use for this class of compounds (see ISR/Written Opinion).  As such, the claims of the parent Application are not deemed patentably distinct since the memrister limitations therein are nominal and patentability is predicated on the composition as claimed in the present application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 -29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using a molecular compound that is a mesogenic compound, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). This rejection can be overcome by amending the claims to positively recite that the compound represented by formula 1 is a “mesogenic compound”.  This rejection is a duplicate of the rejection made in the parent Application.

Claims 24 - 29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without using a molecular compound that possesses a negative dielectric anisotropy, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). This rejection can be overcome by amending the claims to positively recite that the compound represented by formula 1 possesses a “negative dielectric anisotropy”. This rejection is a duplicate of the rejection made in the parent Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 -29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bremer et al. (U.S. Patent No. 6,475,595 B1).
Regarding claims 24 and 25, Bremer et al. disclose a composition substantially identical to Applicants’ claimed composition: 
    PNG
    media_image1.png
    78
    432
    media_image1.png
    Greyscale
 where B can be identical groups (col. 3 and 4: 
    PNG
    media_image2.png
    106
    160
    media_image2.png
    Greyscale
), and wherein one of the R groups can meet the claimed Sp-G limitations (col. 10 – 13 and 16 – 17; see also claim 1).
While the Examiner deems that claim 1 provides sufficient specificity to anticipate the structure of the claims, the Examiner acknowledges that there does not appear to be an exact 1:1 correlation between the claimed and disclosed composition.
Alternative to anticipation, the Examiner deems that the claimed composition would have been obvious as a matter of routine selection from among disclosed, suitable substituent groups, as Bremer et al. appears to teach selection from R, A, Z and B groups that would render obvious a significant overlap of the disclosed composition.  This includes the fluorinated groups as taught by Bremer et al. claim 1 and reading on the composition Sp group requirements in claim 25.
Regarding claims 26 – 29, these limitations are met for the reasons noted above given the fluorinated substituents disclosed by Bremer et al. above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  while no claims have been indicated as allowable, the Examiner notes that Bremer et al. is silent with regard to any ‘use’ as a memrister (which was at least part of the reason for allowance of the parent Application).  Furthermore, while Bremer et al. briefly mentions mesogenic compounds, there is insufficient specificity to teach or render obvious tailoring the compounds specifically to meet the claimed structure while also still being mesogenic in all cases.  Amendments similar to those made in the parent Application would appear to distinguish over Bremer et al. for substantially the same reasons as set forth in the parent Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
April 6, 2022